Citation Nr: 0513638	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION


The veteran had active service from January 1967 to November 
1968.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

As a preliminary matter, in a statement dated in October 
2000, the veteran requested service connection for tinnitus 
and bilateral hearing loss.  In an October 2001 decision, the 
RO determined that no new and material evidence had been 
received to reopen the claim of service connection for 
bilateral hearing loss.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated November 20, 2001.  The RO received a 
statement from the veteran on November 12, 2002, regarding 
the RO's determination that new and material evidence had not 
been received to reopen a claim of service-connection for 
bilateral hearing loss and an increased evaluation for his 
service-connected tinnitus.  The Board interprets the 
veteran's correspondence dated in November 2002 as his notice 
of disagreement with the November 2001 notification of 
appellate rights.  Thereafter, in a February 2003 rating 
decision, the RO determined that new and material evidence 
had been received to reopen the previously denied claim of 
service connection for bilateral hearing loss and continued a 
10 percent evaluation for the service-connected tinnitus.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Board also notes that in written correspondence dated in 
January 2005, the veteran requested consideration of a claim 
for an earlier effective date for his service-connected 
tinnitus.  However, the only issues currently before the 
Board are those set forth on the title page of this decision.  
Accordingly, this matter is referred to the RO for 
appropriate action.

Regarding the veteran's claim for an initial evaluation in 
excess of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1. The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  In a February 2000 decision, the Board denied entitlement 
to service connection for hearing loss.

3. The evidence associated with the claims file since the 
February 2000 Board decision concerning the issue of service 
connection for hearing loss has not been previously 
considered and is so significant that it must be considered 
in order to decide fairly the merits of the veteran's claims.

4.  There is no credible medical evidence of a nexus or 
relationship between the veteran's current bilateral hearing 
loss and his period of active service.


CONCLUSIONS OF LAW

1.  The February 2000 Board decision, which denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).    

2.  The evidence received since the February 2000 decision 
which relates to the issue of service connection for 
bilateral hearing loss is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss (SNHL) be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

New and Material 

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R.§ 3.156(a) (effective 
prior to August 29, 2001).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for hearing loss was received prior to that date 
(in October 2000), those regulatory provisions do not apply.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claim for entitlement to service connection 
for hearing loss.  No additional evidence is required to make 
a determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a February 2000 Board 
decision, the veteran's claim seeking entitlement to service 
connection for hearing loss was denied.  This decision is 
final.  38 U.S.C.A. §§ 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1100 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

In the February 2000 decision, the veteran's claim seeking 
entitlement to service connection for hearing loss was denied 
because there was no medical evidence linking the veteran's 
hearing loss to his active military service.  

The evidence received since the February 2000 decision 
includes private medical records from David L. Whitt, M.D., 
dated in June 2000 and July 2003.  In these treatment 
reports, Dr. Whitt indicated that the veteran's currently 
diagnosed severe-to-profound sensorineural hearing loss 
(SNHL) was secondary to noise exposure in Vietnam.  

Upon a review of the evidence, the Board finds that the 
evidence received after the February 2000 decision is new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  Additionally, the Board 
finds that the evidence submitted is material in that it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; the veteran has submitted 
evidence that indicates that hearing loss may be related to 
his military service.

Based on the foregoing, the Board concludes that the 
additional evidence received since the final denial of 
service connection for hearing loss in February 2000 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
hearing loss.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Service Connection for Hearing Loss

As was mentioned above, the Board granted the appellant's 
claim to reopen the previously denied claim of entitlement to 
service connection for hearing loss and therefore any failure 
to comply with VCAA concerning the issue of new and material 
evidence was not prejudicial to the veteran.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Additionally, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
implementing regulations, in reference to the issue of 
entitlement to service connection for hearing loss.

Under the VCAA the VA first has a duty to notify the claimant 
and the representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to his claim via the August 2001 RO letter, the 
October 2001 rating decision, the November 2002 RO letter, 
the February 2003 rating decision, and the December 2003 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters and a statement 
of the case, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, rating decisions, and a 
statement of the case been advised of the evidence considered 
in connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board also 
points out that SNHL loss is an organic disease of the 
nervous system.  Therefore, service connection is presumed if 
evidence shows that sensorineural hearing loss became 
manifest to a compensable degree (10 percent) within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  With respect to 
the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

Turning to the facts of this case, the veteran's service 
medical records are silent to any reported hearing problems.  
The veteran's enlistment examination dated in May 1966 
indicated that he had normal hearing with respect to the 
rating criteria, and his separation examination dated in 
November 1968 indicated that he had normal hearing with no 
defects noted on the audiometer results.  

The first indication of hearing problems in the available 
medical evidence is a treatment report from Dr. Whitt, dated 
in June 2000.  Dr. Whitt indicated that the veteran had a 
long history of decreased hearing and ringing, but offered no 
explanation to support his conclusion.  Dr. Whitt diagnosed 
the veteran with profound high frequency SNHL secondary to 
noise exposure in Vietnam with secondary tinnitus.  Dr. Whitt 
did not indicate that he reviewed the veteran's medical 
records such as the November 1968 separation examination that 
showed no hearing loss, nor did he indicate how he came to 
the conclusion that the veteran's hearing loss was related to 
his active service.  

The veteran's file also included in VA treatment records 
dated in 2002.  The treatment notes contain complaints of 
hearing loss, and a hearing aid evaluation, but do not 
contain a nexus opinion linking the veteran's current hearing 
loss to his active service. 

The veteran was given a VA medical examination in January 
2003 in order to determine the etiology of the veteran's 
hearing loss.  The examiner indicated that veteran's audio 
chart, c-file and medical records were reviewed.  At the 
examination, the veteran reported being exposed to noise in 
service while he worked in communications and was attached to 
an artillery unit.  The veteran also reported exposure to 
noise before service while hunting and after service while 
working in construction.  On examination, the veteran's pure 
tone thresholds, in decibels, for the right ear were 15, 30, 
70, 80, 80, and for the left ear were 15, 25, 60, 75, 75, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 65 decibels in the right ear, and 59 
decibels in the left ear.  His speech discrimination was 88 
percent for the right ear, and 96 percent for the left ear.  

Based on a review of the veteran's medical records and on the 
veteran's history, the examiner concluded that the veteran's 
hearing loss was not likely related to his active service.  
The examiner specifically indicated that the May 1966 
entrance examination and the November 1968 separation both 
indicated normal hearing acuity.  

The veteran submitted a lay statement dated in December 2002, 
which states that the veteran has difficulty hearing and has 
had this problem since he came home from service. 

The record also contains another treatment note from Dr. 
Whitt, dated in July 2003.  The note indicates that the 
veteran complained of worsening hearing loss, and that the 
audiogram showed a definite worsening in all frequencies of 
both ears.  Dr. Whitt diagnosed the veteran with severe-to-
profound sensorineural hearing losses with tinnitus secondary 
to noise expose in Vietnam, and worsening of hearing over the 
last three years probably due to age and genetics added to 
the noise exposure.  Dr. Whitt again did not indicate that he 
reviewed the veteran's medical history and records, or offer 
any explanation as to why he considered the veteran's hearing 
loss related to his active service.

Finally, the veteran submitted numerous lay statements all 
dated in July 2003.  These statements indicate that the 
veteran currently has hearing problems, and that his hearing 
before service was normal.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  The evidence clearly demonstrates that the 
veteran currently has bilateral hearing loss disability for 
VA purposes.  Nevertheless, there is no medical evidence or 
opinion of record, which effectively links this disability to 
the veteran's military service, to include any noise exposure 
therein.  At no time, did the veteran experience a hearing 
loss disability for VA purposes while in service.  See 38 
C.F.R. § 3.385.  

A bilateral hearing loss disability was not shown until 2000, 
approximately thirty-two years after the veteran's separation 
from active duty.  This is consistent with the January 2003 
audiological examination report, wherein a VA audiologist 
reviewed the claims file and determined that the veteran's 
bilateral hearing loss was not related to service.  The Board 
finds that this opinion was obtained through a process that 
presented the question of etiology in a neutral and objective 
manner, and did not suggest an answer or request that a 
favorable opinion be refuted.  See Sutton v Brown, 9 Vet. 
App. 553, 570 (1996).  As well, in assessing the medical 
opinions in the record, more weight is given to the VA 
medical opinion from January 2003 than to the opinions of Dr. 
Whitt dated in June 2000 and July 2003.  The examiner in the 
January 2003 VA examination indicated that he had the claims 
file available and had reviewed the veteran's history and 
medical files.  Dr. Whitt's opinions do not indicate that he 
reviewed the veteran's medical files, or that he knew that 
the veteran's entrance and separation examinations in service 
showed no hearing loss.  As well, more weight is given to the 
January 2003 VA examination because it is more detailed in 
the reasons supporting its medical conclusion.  The examining 
physician supported his conclusion based on the fact that the 
veteran's measured hearing was normal before and after he 
left service.  The Board finds the January 2003 examination 
report to be most probative, as it was based upon review of 
the entire claims folder and the detailed examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, 
the Board accepts this opinion.

The Board acknowledges the sincerity of the veteran's 
statements and the other lay statements submitted in support 
of his claim.  However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran or those who submitted the lay statements in 
support of his claim possess the medical training and 
expertise necessary to render an opinion as to the cause or 
etiology of a hearing loss disability, the lay statements 
cannot serve as a basis upon which to grant his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral ear hearing loss.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  See 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


